Per Curiam.
We are unable to concur with the learned judge in his construction of the paper in suit. He held that it *426referred to future transactions alone, and not to past. We think it referred to both. “Merchandise bought,” are words which, as we understand English, more certainly apply to a past transaction, than to a future; but in view of the circumstances explained in Stevens’s deposition, we have no doubt that the parties meant purchases both past and future.
We think the learned judged erred again when he rejected Stevens’s deposition. Whilst it is true, that the construction of the paper was for the court, it was their duty to construe it with reference to the subject-matter and the circumstances of the parties, and these were explainable by parol evidence: Barnhart v. Riddle, 5 Casey 96. As scrivener and subscribing witness, Stevens was very competent to explain the reason and occasion of giving this note, and the court, first receiving his testimony, should have told the jury that if they believed it, the note was manifestly intended to comprehend both past and future sales of merchandise, not exceeding in the aggregate the sum of $600.
Possibly some parts of the deposition may be irrelevant, but these can be excluded on the next trial, without impairing the main facts stated in the examination in chief.
The judgment is reversed, and a venire de novo is awarded.